DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “until the object and the at least one support structure is formed” in line 7 should instead be written as --until the object and the at least one support structure are formed— for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Illston (GB 2,458,745) (of record).

Regarding claim 1, Illston discloses a method for fabricating an object (Fig. 1: 1), comprising: (a) laser sintering (i.e. irradiating) a layer of powder in a powder bed (Fig. 1: 2) with a laser (i.e. an energy beam) so as to form the object/support structure in a line of traverse of a recoater blade/substantially aligned with a direction of travel of the blade (i.e. in a series of scan lines of the laser back and forth layer-by-layer) to form a fused region (Page 4 lines 16-18, 21-23; Page 6 lines 13-16; Page 9 lines 12-14, 19-20); (b) providing a subsequent layer of powder over the powder bed by passing a recoater arm (Fig. 1: 7) over the powder bed (Fig. 1: 2) from a first side of the powder bed to a second side of the powder bed (Page 4 lines 19-23; Page 6 lines 13-16; Page 9 lines 19-20); and (c) repeating steps (a) and (b) until the object (Fig. 1: 1) and at least one support structure (Fig. 1: 6) are formed in the powder bed (Fig. 1: 2) (Page 6 lines 13-16), wherein the at least one support structure includes a plurality of substantially parallel vertical 

Regarding claims 8-9, Illston further discloses that the walls have a width of 0.5 mm and a gap between the walls has a width of 0.5 mm (Page 4 lines 5-8), thereby a distance between center lines of the adjacent walls is approximately 1 millimeter (i.e. half of the 0.5 mm width for each adjacent wall would be 0.25 mm + 0.25 mm which equals 0.5 mm, plus the width of the gap which is also 0.5 mm, thereby resulting in 0.5 mm + 0.5 mm which equals 1 mm), and thus falls within the claimed ranges of at least 1 millimeter and between approximately 1 millimeter and approximately 10 millimeters. Case law holds that where prior art teaches a specific example falling within the claimed range, the claimed range is anticipated. See MPEP 2131.03. 

Regarding claim 10, Illston further discloses that a width of each of the plurality of walls is approximately 0.5 millimeters (Page 5 lines 7-8). 

Regarding claim 11, Illston further discloses that the grooves/channels, and thereby also the vertical parallel walls that form them, are built to lie in the line of traverse of the recoater blade/are substantially aligned with the direction of travel of the blade (Page 4 lines 21-23; Page 6 lines 13-16; Page 9 lines 19-20). Moreover, Illston discloses that the angle of inclination of the walls from the recoater travel direction may be about 5 degrees (Page 8 lines 13-16; Page 13 lines 3-4), which falls within the claimed . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Illston (GB 2,458,745) (of record) as applied to claim 1 above.

Regarding claims 2-3, Illston further discloses that the walls have a width of 0.5 mm and the gap between the walls has a width of 0.5 mm (Page 4 lines 5-8), thereby a distance between center lines of the adjacent walls is approximately 1 millimeter (i.e. half of the 0.5 mm width for each adjacent wall would be 0.25 mm + 0.25 mm which equals 0.5 mm, plus the width of the gap which is also 0.5 mm, thereby resulting in 0.5 mm + 0.5 mm which equals 1 mm). One of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize that a width of the energy beam, which forms the walls, must be less than or equal to a width of the wall(s) that it forms, which in Illston would be 0.5 mm. Thus, if Illston discloses that the width of the energy beam is approximately less than or equal to 0.5 mm, and the distance between center lines of the adjacent walls is 1 mm, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that Illston discloses 
Similarly, since one of ordinary skill would readily recognize that the width of the energy beam, which forms the walls, must be less than or equal to a width of the wall(s) that it forms, one of ordinary skill would also readily recognize that the center lines of the walls would align with the center lines of the laser beams forming the walls. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that Illston also discloses setting a spacing between scan lines approximately equal to the distance between center lines of the adjacent walls.

Regarding claim 4, Illston further discloses that the grooves/channels, and thereby also the vertical parallel walls, are built to lie in the line of traverse of the recoater blade/are substantially aligned with the direction of travel of the blade (Page 4 lines 21-23; Page 6 lines 13-16; Page 9 lines 19-20). In other words, Illston discloses setting a constant orientation for the scan lines, which form the walls and grooves/channels, within the at least one support structure.

Regarding claim 12, Illston further discloses that the grooves/channels, and thereby also the vertical parallel walls, are built to lie in the line of traverse of the recoater blade/are substantially aligned with the direction of travel of the blade (Page 4 lines 21-23; Page 6 lines 13-16; Page 9 lines 19-20). Moreover, Illston discloses that the angle of inclination of the walls from the recoater travel direction may be about 5 degrees (Page 8 lines 13-16; Page 13 lines 3-4), which is substantially close to the claimed range of less than 5 degrees such that one of ordinary skill in the art would readily expect a value of about 5 degrees to behave in a substantially similar manner to a value of less than 5 degrees, especially when the value is close to 5 degrees but still less than 5 degrees (such as 4.9 degrees). Moreover, Illston does not expressly teach away from a value slightly below 5 degrees. Case law holds that a prima facie case of . 

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Illston (GB 2,458,745) (of record) as applied to claim 1 above, and further in view of Iwase et al. (US 2017/0113413).

Regarding claims 5-7, Illston further discloses using a software program for the three dimensional computer model of the object and the support provided in the additive manufacturing device (Fig. 1) (Page 8 lines 23-24; Page 10 lines 1-9). However, Illston does not expressly recite providing a three dimensional computer model of the object; extruding, in a computer aided design program, the object downward to define the at least one support structure under the object; and providing the model of the object and the at least one support structure to an additive manufacturing apparatus. Illston also does not expressly recite that the additive manufacturing apparatus includes a processor executing a control program that controls the additive manufacturing apparatus to perform steps (a), (b), and (c) according to the model. Furthermore, Illston does not expressly recite providing a three dimensional computer model of the object; adding, in a computer aided design program, a model of each of the plurality of parallel vertical walls; and providing the model of the object and the plurality of parallel vertical walls to an additive manufacturing apparatus.
Iwase teaches a three-dimensional printing device (i.e. additive manufacturing device) (Fig. 1: 10A) that forms an object model (Fig. 1: 181) on a support model (Fig. 1: 182) using a three-dimensional printing data generation device (Figs. 1, 3: 100), wherein a three dimensional computer model of the object and support are provided, the object is extruded (in a computer aided design program) downward 
Although Iwase teaches a binder method, rather than a laser irradiation method, for fusing the powder into the desired shapes, one of ordinary skill would readily recognize the same convenience would be applicable to a laser sintering method using a powder bed layering method for forming the object and structure as it is to a binder method using a powder bed layering method for forming the object and structure. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Illston in order to form the object and the support structure, including each of the plurality of parallel vertical walls, in a generally known manner in the art that provides improved convenience for the user, such as the method taught by Iwase as discussed above. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEDEF E PAQUETTE/Examiner, Art Unit 1749